Ryan, J.
Motion for retaxation of costs is granted and upon such retaxation all items are disallowed except the costs awarded by the order of dismissal. The clerk is directed to retax the costs accordingly.
Defendant Mamaroneck Sales & Service, Inc., appearing specially, moved under rule 107 of the Rules of Civil Practice to dismiss the *683complaint upon the ground that the court had not jurisdiction of the person of the defendant which motion was granted, with ten dollars costs. Defendant thereupon taxed costs against plaintiff pursuant to the provisions of section 1475 of the Civil Practice Act. This I think was error. Defendant not having appeared generally and not having submitted to the jurisdiction of the court, is not entitled to the benefits given to defendants under said section, for same was only intended for defendants who appear generally in an action. The appearance here was not in defense of the action but for the purpose of ascertaining that, as no proper service was made on defendant, the jurisdiction against defendant was never obtained. In such case the costs are limited to the motion costs awarded, (See Bernhard v. Rice, 61 Hun, 184.)